NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


             CANYON PLAZA RESORT, Petitioner Employer,

COPPERPOINT WESTERN INSURANCE COMPANY, Petitioner Carrier,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                    CORI ACOSTA, Respondent Employee.


                             No. 1 CA-IC 15-0050
                               FILED 5-5-2016


                  Special Action - Industrial Commission

                     ICA Claim No. 20143-440069
                      Carrier Claim No. 14W02045
           Hon. Robert F. Retzer, Jr., Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

CopperPoint Mutual Insurance Company, Phoenix
By John W. Main
Counsel for Petitioners Employer and Carrier
Industrial Commission of Arizona, Phoenix
By Andrew F. Wade
Counsel for Respondent ICA

Cori Acosta, Flagstaff
Respondent Employee



                         MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Peter B. Swann and Judge Lawrence F. Winthrop joined.


K E S S L E R, Judge:

¶1           This is a special action review of an Industrial Commission of
Arizona (“ICA”) award and decision upon review for a compensable claim.
The petitioner employer, Canyon Plaza Resort (“Canyon”), presents one
issue on appeal: whether the administrative law judge (“ALJ”) erred by
applying the unexplained fall presumption to find the respondent
employee’s (“Claimant’s”) injury compensable.1 Because we find that the
ALJ appropriately relied on the unexplained fall presumption, we affirm
the award.

            JURISDICTION AND STANDARD OF REVIEW

¶2            This Court has jurisdiction pursuant to Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(2) (2016), 23-951(A) (2012), and
Arizona Rules of Procedure for Special Actions 10.2 In reviewing findings
and awards of the ICA, we defer to the ALJ’s factual findings, but review
questions of law de novo. Young v. Indus. Comm’n, 204 Ariz. 267, 270, ¶
14 (App. 2003). We consider the evidence in a light most favorable to
upholding the ALJ’s award. Lovitch v. Indus. Comm’n, 202 Ariz. 102, 105,
¶ 16 (App. 2002).



1 Claimant did not file an answering brief, so this matter was submitted for
decision on the record and the opening brief. ARCAP 15(a)(2).
2 Absent material revisions after the relevant dates, statutes and rules cited

refer to the current version unless otherwise indicated.



                                      2
                          CANYON v. ACOSTA
                          Decision of the Court

               FACTUAL AND PROCEDURAL HISTORY

¶3            At the time of injury, Claimant worked as a houseman for
Canyon. He fell over a balcony railing on either the second or third floor
and landed face down on the ground below. Claimant sustained a broken
nose, broken ribs, an eye laceration, and a compression fracture of his T-6
vertebra. He filed a workers’ compensation claim, which was denied for
benefits. Claimant timely requested a hearing, and the ALJ held one
hearing for testimony from Claimant and two coworkers.

¶4           The ALJ entered an award for a compensable claim. Canyon
timely requested administrative review, but the ALJ summarily affirmed
the award. Canyon brought this appeal.

                              DISCUSSION

¶5             The statutory elements of compensability are an injury by
accident arising out of and in the course of employment. See A.R.S. § 23-
1021(A). “Arising out of” refers to the origin or cause of the injury, while
“in the course of” refers to the time, place, and circumstances of the injury
in relation to the employment. See, e.g., Peter Kiewit Sons’ Co. v. Indus.
Comm’n, 88 Ariz. 164, 168 (1960); Scheller v. Indus. Comm’n, 134 Ariz. 418,
420 (App. 1982). It is the claimant’s burden to prove all elements of a
compensable claim. E.g., Toto v. Indus. Comm’n, 144 Ariz. 508, 512 (App.
1985).

¶6            In this case, the ALJ relied on the unexplained fall
presumption to find Claimant’s injuries compensable. An unexplained fall
arises from an unknown cause or from a cause that can be attributed neither
to the claimant personally nor to the employment. See 1 Arthur Larson et
al., Larson’s Workers’ Compensation Law (“Larson”) § 7.04[1], at 7-28 to -
36 (2015). An unexplained fall is rebuttably presumed to “arise out of”
employment, if the fall occurred “in the course of” employment. See Circle
K Store No. 1131 v. Indus. Comm’n, 165 Ariz. 91, 96 (1990); Arizona
Workers’ Compensation Handbook (“Handbook”) § 3.3.4, at 3-14 to -15
(Ray J. Davis, et al., eds., 1992 and Supp. 2015).

¶7            Canyon argues that the unexplained fall presumption does
not apply in this case because Claimant’s employment did not place him in
the “particular place at the particular time” that he fell and was injured.
Claimant testified that his date of injury was his first day of work, and he
was training with a coworker. He stated that his job included removing
used towels and linens from guest rooms, vacuuming, and cleaning
windows and the hallways.


                                     3
                             CANYON v. ACOSTA
                             Decision of the Court

¶8            In the worker’s report of injury, Claimant stated he “fell 3
stories using a ladder. Don’t remember anything else. Not even sure how
it happened.” Claimant testified that the last thing he remembers before
being in the hospital is that he was vacuuming an interior hallway, but “I
think maybe I got sidetracked and went to go clean something with a ladder
in the stairwell or something like that.”

¶9              Claimant testified that his injury occurred in the afternoon,
after lunch. He was working alone at the time of his injury, and he does not
know his exact location immediately before the fall. Claimant agreed that
he was 5’7” tall, and the balcony railings were above his waist level. He
testified that he has a condition (ADHD) that makes it difficult for him to
remain calm and focus. Although he had taken medication for this
condition in the past, he was not taking anything at the time of his injury.

¶10          Daniel Bahe testified that he worked in housekeeping at the
time of Claimant’s injury. On the date of injury, he was cleaning a guest
room when he heard Claimant call out. He went to investigate and found
Claimant sitting under a tree outside the hotel. Mr. Bahe stated that it
appeared Claimant had fallen through a tree, because it had broken
branches that had not been broken before.3 He testified that he is 5’9”, and
the balcony railings were high enough to prevent someone from falling
over them.

¶11            Donavin Freeman testified that he worked as a houseman at
Canyon, and he was training Claimant on November 18, 2014. He stated
that he was not with Claimant at the time he was injured. They had split
up to check each hotel floor for linens, and he had sent Claimant to another
building. Mr. Freeman stated that as he got to the third floor, he heard
Claimant groaning and went to investigate. He found Claimant lying face
down on the ground dazed and bleeding, and he went to get help. Mr.
Freeman testified that the houseman job did not require Claimant to be in
close proximity to the balcony railing or at risk of falling over. He noted
that all of the laundry bins and maid carts had been put away and there
were no ladders present.

¶12           Canyon argues that Claimant has not satisfied the “in the
course of” employment requirement. It bases this argument on Mr.
Freeman’s testimony that the houseman work did not require Claimant to
be in close proximity to the balcony railings, and Mr. Bahe’s testimony that



3   Canyon filed photos of the hotel balconies, railings, and the tree.

                                        4
                           CANYON v. ACOSTA
                           Decision of the Court

the railings were high enough to prevent falls. By implication, it appears to
argue that any fall must have been intentional.

¶13           In that regard, we find Canyon’s view of the time, place and
circumstances test to be too narrow. Claimant’s injury occurred at work,
during work hours, and while Claimant was still on duty. There was no
evidence that Claimant had any intention of injuring himself. Further,
Claimant testified that he had no recollection of what he was doing at the
time he fell or how it happened.4 The unexplained fall doctrine applied
precisely because there was no explanation for the events leading up to
Claimant’s injury.

¶14           We find guidance in Larson:

       If the employee, in the course of employment, engages in an
       utterly perplexing act for which no personal or employment
       motive can be deciphered, the neutral-risk principle should
       control and the employment connection supplied by the
       presence of the act within the course of employment should
       tip the scale in favor of compensability.


¶15         Larson, supra, § 7.04[2][c] at 7-46, quoted in, Bennett v. Indus.
Comm’n, 163 Ariz. 534, 538 (App. 1990).

¶16            We are mindful that the Arizona Workers’ Compensation Act
must be liberally construed to effectuate its purpose of placing the burden
for industrial injuries on industry. Circle K Store No. 1131, 165 Ariz. at 96.
For all of the foregoing reasons, the award is affirmed.




                                    :ama
4 The ALJ did not make an express credibility finding. See Holding v. Indus.
Comm’n, 139 Ariz. 548, 551 (App. 1984) (stating the ALJ is the sole judge of
witness credibility); but see Pearce Dev. v. Indus. Comm’n, 147 Ariz. 582, 583
(1985) (concluding the ALJ’s credibility findings were implicit in the ALJ’s
award).



                                      5